Case 1-L1/-40015-nhi Doc 2U¢-L Filed idiz22zi20 Entered LaieczicU 12'42iso

> Bank

 

— America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
BRACHA CAB CORP Page: 1 of 2
DIP CASE 17-46613 EDNY Statement Period: Nov 01 2020-Nov 30 2020
1281 CARROLL ST Cust Ref #: =a eT
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

DIP CASE 17-46613 EDNY

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 21,681.00 Average Collected Balance 21,557.33
Interest Earned This Period 0.00
Checks Paid 265.00 Interest Paid Year-to-Date 0.00
Ending Balance 21,416.00 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
11/17 1084 90.00
41/17 1085 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
10/31 21,681.00 11/7 21,416.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender te]
Case 1-1/-40015-NNl

Bank

Doc 24U¢2-1L Filed léeieciezO Entered Lé/22/2U L2i4cioo

America’s Most Convenient Bank® iT STATEMENT OF ACCOUNT

 

 

DABRI TRANS CORP Page: 1 of 2
DIP CASE 17-46618 EDNY Statement Period: Naw 01 2N20-Naw 320 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #: suurge 1a 1ue
Chapter 11 Checking
DABRI TRANS CORP Account 4
DIP CASE 17-46618 EDNY
ACCOUNT SUMMAF
Beginning Balance 19,164.00 Average Collected Balance 19,040.33
Interest Earned This Period 0.00
Checks Paid 265.00 Interest Paid Year-to-Date 0.00
Ending Balance 18,899.00 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

 

 

 

Checks Paid No, Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
11/17 1087 90.00
11/17 1088 175.00

Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
10/31 19,164.00 11/17 18,899.00

 
Case 1-1/-40015-nNNi

[p) Bank

America’s Most Convenient Bank® T s"

DOVBER CAB CORP

DIP CASE 17-46614 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

DOVBER CAB CORP
DIP CASE 17-46614 EDNY

Doc 2U¢c-L Filed id/ez/eU0 =Entered Léiz2zizU0 Lei42ioo

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Nov 01 2020-Nov 30 2020
Cust Ref #: é

Primary Account #:

Account ;

 

 

Beginning Balance

Checks Paid
Ending Balance

23,802.00 Average Collected Balance 23,678.33
Interest Earned This Period 0.00

265,00 Interest Paid Year-to-Date 0.00
23,537.00 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO AMOUNT
11N7 1085 90.00
11/17 1086 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
10/31 23,802.00 11/17 23,537.00
‘hour B hone services or connect to www.tdba

 

 

Bank Deposits FOIC Insured | TD Bank, N.A.| Equal Housing Lender t=!)
Case 1-1/-40015-NNl

|p) Bank

~ America’s Most Convenient Bank®

FIT TAXI CORP

DIP CASE 17-44620 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

FIT TAXI CORP
DIP CASE 17-44620 EDNY

Doc 24U0¢2-1L Filed léeiecieO Entered L2/22/2U L2i4cioo

STATEMENT OF ACCOUNT
Page: 1 of 2
Statement Period: Nov 01 2020-Nav 30 2n2n

Cust Ref #:
Primary Account #:

Account:

 

 

 

ACCOUNT SUMMARY

Beginning Balance 196.56 Average Collected Balance 196.56
Interest Earned This Period 0.00

Ending Balance 196.56 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

DAILY ACCOUNT ACTIVITY

 

No Transactions this Statement Period

 

 

 
Case 1-L1/-40015-nhi Doc 2U¢-L Filed idiz22zi20 Entered LaieczicU 12'42iso

Bank

America’s Most Convenient Bank® T Ty |
JACKHEL CAB CORP Page: 1 of 2
DIP CASE 17-46646 EDNY Statement Period: Nov 01 2020-Nov 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking
JACKHEL CAB CORP

 

 

 

 

Account #

DIP CASE 17-46646 EDNY
ACCOUNT SUMMARY
Beginning Balance 10,770.81 Average Collected Balance 10,647.14

Interest Earned This Period 0.00
Checks Paid 265.00 Interest Paid Year-to-Date 0.00
Ending Balance 10,505.81 Annual Percentage Yield Earned 0.00%

Days in Period 30
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO AMOUNT
11/17 1084 90.00
11/17 1085 175.00

Subtotal: 265.00

 

 

10/31 10,770.81 11/17 10,505.81
Case 1-1/-40015-NNl

 

 

 

 

Doc 24U0¢2-1L Filed léeiecieO Entered L2/22/2U L2i4cioo

| Bank
—"~" America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
JARUB TRANS CORP Page: 1 of 2
DIP CASE 17-46639 EDNY Statement Period: Nov 01 2020-Nov 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

JARUB TRANS CORP
DIP CASE 17-46639 EDNY

Account #

 

ACCOUNT SUMMARY

 

Beginning Balance

Checks Paid
Ending Balance

16,839.48 Average Collected Balance 16,715.81
Interest Earned This Period 0.00

265.00 Interest Paid Year-to-Date 0.00
16,574.48 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
11/17 1236 90.00
11/7 1237 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
10/31 16,839.48 11/7 16,574.48

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, NA. } Equal Housing Lender {2}
Case 1-L1/-40015-nhi Doc 2U¢-L Filed idizei20 Entered LéfecicU 12'42i so

“j)| Bank

America's Most Convenient Bank®

LECHAIM CAB CORP

DIP CASE 17-46647 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

LECHAIM CAB CORP
DIP CASE 17-46647 EDNY

Page: 1 of 2
Statement Period: Nov 01 2020-Nov 30 2090
Cust Ref #:

Primary Account #:

Account #

 

 

Beginning Balance 910.57

Ending Balance 910.57

Average Collected Balance
Interest Earned This Period
Interest Paid Year-to-Date
Annual Percentage Yield Earned
Days in Period

910.57
0.00
0.00

0.00%

 

AV APPALINIT APTIVAT.
DAILY ACCOUNT ACTIVI

 

No Transactions this Statement Period

 
Case 1-1/-40613-nhl Doc 202-1 Filed l2/22/20 Entered lé/22/20 12:42'35

jp) Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
MERAB CAB CORP Page: 1 of 2
DIP CASE 17-46619 EDNY Statement Period: Nov 01 2020-Nov 30 2N?N
4281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

 

 

 

 

 

 

MERAB CAB CORP Account # oe
DIP CASE 17-46619 EDNY
Beginning Balance 19,587.15 Average Collected Balance 19,457.48
Interest Earned This Period 0.00
Checks Paid 265.00 Interest Paid Year-to-Date 0.00
Ending Balance 19,316.15 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
11/17 1233 90.00
11/17 1234 175.00
Subtotal: 265.00
10/31 19,581.15 11/17 19,316.15

 
Case 1-1/-40015-NAl Doc 2Uc-L Filed id/ez/20 Entered Léi2cizU 124250

Bank

America’s Most Convenient Bank® T T
NY CANTEEN TAXI CORP Page: 1 of 2
DIP CASE 17-46644 EDNY Statement Period: Nov 01 2020-Naw 30 9n9n
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

NY CANTEEN TAXI CORP Account #
DIP CASE 17-4644 EDNY

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 14,368.17 Average Collected Balance 14,244.50
Interest Earned This Period 0.00
Checks Paid 265.00 Interest Paid Year-to-Date 0.00
Ending Balance 14,103.17 Annual Percentage Yield Earned 0.00%
Days in Period 30
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. MOUNT
11/17 4229 90.00
11/17 1230 175.00
Subtotal: 265.00

 

 

10/31 14,368.17 11/17 14,103.17
Case 1-L1/-40015-nhi Doc 2U¢-L Filed idiz22zi20 Entered LaieczicU 12'42iso

 

NY ENERGY TAXI CORP
DIP CASE 17-44645
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

NY ENERGY TAXI CORP
DIP CASE 17-44645

STATEMENT OF ACCOUNT

Page: 1of2
Statement Period: Nov 01 2N9N-Naw 3N 9090
Cust Ref #:

Primary Account #:

Account #

 

 

ACCOUNT SUMMARY

Beginning Balance 145.40 Average Collected Balance 145.40
Interest Earned This Period 0.00

Ending Balance 145.40 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Depasiis FOC insured i) TD Bank, NAL) Equal Housing Lendar eS
Case 1-L1/-40015-nhi Doc 2U¢-L Filed idizei20 Entered LéfecicU 12'42i so

jp) Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUN
NY GENESIS TAXI CORP Page: 1 of 2
DIP CASE 17-46617 EDNY Statement Period: Nov 01 2020-Nov 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

NY GENESIS TAXI CORP Account # ~~ )
DIP CASE 17-46617 EDNY

 

 

Beginning Balance 25,289.55 Average Collected Balance 25,165.88

 

 

 

 

Interest Earned This Period 0.00
Checks Paid 265.00 Interest Paid Year-to-Date 0.00
Ending Balance 25,024.55 Annual Percentage Yield Earned 0.00%

Days in Period 30
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
11/17 1088 90.00
11/17 1089 175.00

Subtotal: 265.00

DAILY BALANCE SUMMARY
DATE BALANCE DATE SALANCE
10/31 25,289.55 11/17 25,024.55

 

 

 
Case 1-L1/-40015-nhi Doc 2U¢-L Filed idizei20 Entered LéfecicU 12'42i so

ip) Bank

~ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY STANCE TAXI CORP Page: 1 of 2
DIP CASE 17-46642 EDNY Statement Period: Now 94 2090 Kin an 9099
1281 CARROLL STREET Cust Ref #: recommen wee + walt
BROOKLYN NY 11213 Primary Account #: ST

Chapter 11 Checking

 

 

 

 

 

 

NY STANCE TAXI CORP Account #
DIP CASE 17-46642 EDNY
Beginning Balance 8,815.00 Average Collected Balance 8,691.33
Interest Earned This Period 0.00
Checks Paid 265.00 Interest Paid Year-to-Date 0.00
Ending Balance 8,550.00 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO AMOUNT
11/17 1234 90.00
11/17 1235 175.00
Subtotal: 265.00
DAILY BALANCE SUMI
DATE BALANCE DATE

10/31 8,815.00 11/17 8,550.00

   

 

 
Case 1-1/-40013-nhl Doc 202-1 Filed 12/22/20 Entered lé/22/20 12°:42°355

) Bank

America’s Most Convenient Bank®

NY TINT TAX] CORP
DIP CASE 17-46641 EDNY

Page:

1 of 2

Statement Period: Nov 01 2020-Nov 30 2020

 

 

1281 CARROLL ST Cust Ref #: #
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
NY TINT TAXI CORP Account i
DIP CASE 17-46641 EDNY
ACCOUNT SUMMARY
Beginning Balance 2,441.66 Average Collected Balance 2,441.66
Interest Earned This Period 0.00
Ending Balance 2,441.66 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

No Transactions this Statement Period
Case 1-1 /-40613-nhl

 

 

SOMYASH TAXI INC

DIP CASE 17-46640 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

SOMYASH TAXI INC
DIP CASE 17-46640 EDNY

“America’s Most Convenient Bank® T

Doc 202-1 Filed lé/22/20 Entered 12/22/20 12:42°35

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Nov 01 2020-Nov 30 2020
Cust Ref #:

Primary Account #:

Account #:.00 Lo eee

 

ACCOUNT SUMMARY

 

Beginning Balance

Checks Paid
Ending Balance

15,388.57 Average Collected Balance 15,264.90
Interest Earned This Period 0.00

265.00 Interest Paid Year-to-Date 0.00
15,123.57 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
11/17 1080 90.00
11/17 1084 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
10/31 15,388.57 11/17 15,123.57

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TO Bank, N.A. | Equai Housing Lender [ZY
Case 1-L1/-40015-nhi Doc 2U¢-L Filed idiz22zi20 Entered LaieczicU 12'42iso

 

- Bank

" America’s Most Convenient Bank®

 

TAMAR CAB CORP

DIP CASE 17-46616 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

STATEMENT OF ACCOUNT

Page: 1 of2
Statement Period: Nov 01 2N90-Naw an enn
Cust Ref #: 4 . .

Primary Account #:

 

 

TAMAR CAB CORP Account #.°77 ~~

DIP CASE 17-46616 EDNY

ACCOUNT SUMMARY

Beginning Balance 19,580.20 Average Collected Balance 19,456.53
Interest Earned This Period

Checks Paid 265.00 Interest Paid Year-to-Date

Ending Balance 19,315.20 Annual Percentage Yield Earned

Days in Period

 

DAILY ACCOUNT ACTIVITY

 

Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
11/17 1085 90.00
17 1086 175.00
Subtotal: 265.00

 

DAILY BALANCE SUMMARY
DATE BALANCE

10/31 19,580.20

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

DATE BALANCE
11/17 19,315.20

 

Bank Deposits FDIC Insured | TD Bank, N.A.! Equal Housing Lender ee
